DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to an integrally formed bearing free pedal, classified in CPC B62M3/08; and
II.	Claims 8-14, drawn to a manufacturing method of an integrally formed bearing free pedal, classified in CPC B29C45/14, B29C45/1671 or  B29K2023/12.
2.	The inventions are independent or distinct, each from the other because Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown that: (a) the process as claimed can be used to make another and materially different product; or (b) the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as a molding process that is not injection molding, e.g., casting, extrusion molding, compression molding, blow molding, rotational vacuum molding, or dip molding (see, e.g., claims 1 and 8); or a process that does not comprise a first mold, a second mold and a third mold (see, e.g., claims 1 and 11).  Alternatively, the process as claimed can be used to make another and materially different product such as a footrest.
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different classification; 
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) The inventions require a different field of search (e.g., searching different classes /subclasses or electronic database resources, or employing different search queries even though the two are classified together).
Please see MPEP § 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.   See MPEP § 804.01.
5.	During a telephone conversation with Mr. Floyd Canfield on November 1, 2022, a provisional election was made with traverse to prosecute the invention of Invention II, claims 8-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because, inter alia, the drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, the specification describes as seen in Pub. No. US 20220266945 (Pub.’945) of this application at, e.g., ¶ 20 that the inner layer 10a is formed of a low friction material such as polyoxymethylene (POM) and the outer layer 10b is formed of polypropylene (PP) as claimed in claims 7 and 10. It is common knowledge (MPEP § 2144.03) that POM and PP are thermoplastics. See publications Wikipedia Polyoxymethylene and Microsoft Bing “What is polypropylene material” cited.  However, e.g., FIGS. 2 and 6 show that the outer layer 10b is made of refractory material and the inner layer 10a is made of sand or the like in accordance with the conventional meaning of drawing symbols for draftsperson in MPEP § 608.02(IX).  See 37 CFR 1.84(h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the outer member 10b made of PP material in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As noted above, the drawings show that the outer member 10b is made of refractory material, not thermoplastic as claimed.
Specification
1.	The disclosure is objected to because of the informalities, inter alia, set forth below:
a. 	The specification is inconsistent with the drawings.  See 37 CFR 1.121(e).  For example, the specification describes that the inner and outer layers 10a and 10b are formed of thermoplastics such as POM and PP.  However, e.g., FIGS. 2 and 6 show that the outer and inner layers 10b and 10a are made of refractory material and sand or the like in accordance with the conventional meaning of drawing symbols for draftsperson in MPEP § 608.02(IX); and
b.  	The Brief Description of the Drawings should describe the section line upon which the sectional view such as FIG. 2 is taken.  Please see MPEP § 608.01(f) and 37 CFR 1.84(h)(3).	  
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention. It is unclear, e.g., what range of coefficient of frictions of the chemical material is required in order to be considered as “low friction.”
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Saccucci (US 20180111658).
	Claim 8
Saccucci teaches a method of an integrally formed bearing free pedal (FIGS. 5-7, id. abstract, ¶¶ 23, 26, 46-77), comprising following steps:
providing a central axle (120, FIG. 6):
placing the central axle (120, FIGS. 5 and 7) into a manufacturing mold (510, 604B in FIG. 6A or 654B in FIG. 6B, ¶ 50 et seq.) and injecting a chemical material (604C in FIG. 6A or 654C in FIG. 6B, ¶ 55 et seq.) on an outer side of the central axle (120, FIG. 6) to form a pedal body (110, 310), the pedal body (110, 310) comprising an axle bore (at 312 in FIGS. 4B and 7B) wherein the pedal body (110, 310) inlays the central axle (120) in the axle bore (at 312); and
during a solidifying process (“to cure the liquid plastic until it sufficiently hardens,” 654D in FIG. 6B) of the pedal body (110, 310), rotating (“freely spin,” ¶ 56) the central axle (120) in the axle bore (at 132) for preventing the chemical material (“liquid plastic,” ¶ 56) from adhering to a surface of the central axle (120), such that a rotation gap (312) is formed between a periphery of the central axle (120) and the axle bore (at 312 in FIGS. 4B and 7B) after the pedal body (110, 310) is solidified.  Ibid. ¶¶ 66-77.
As noted, Saccucci teaches that the second end 120B of the axle 120 is allowed to rotate within the cavity 312 as seen in ¶¶ 47 and 69.  In addition, Saccucci teaches “The use of liquid plastic to form the pedal body 110 may minimize shrinkage of the plastic during manufacture of the pedal body 110 and increase the ability with which the axle 120 may freely spin within the cavity 312 of the pedal body 110” in ¶ 56.  Thus, Saccucci inherently teaches the step of rotating the central axle in the axle bore for preventing the chemical material, i.e., liquid plastic, from adhering to the surface of the central axle so that the central axle can freely rotate within the pedal body as expressly described in ¶ 51.  In summary, claim 8 is anticipated by Saccucci because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Saccucci. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.
Claim 9
Saccucci’s central axle (120) comprises an installation portion (120A, FIGS. 1C, 5A) and a combination portion (120B in FIGS. 1C, 3C, 5A) disposed in opposite to the installation portion (120A), and the central axle (120) comprises a block portion (at an outermost end of 126E in FIG. 1C) disposed on the combination portion (120B), such that the central axle (120) is not detached from the axle bore (at 132, FIGS. 3B, 7A).
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saccucci.
	Claim 8
	Assuming arguendo that Saccucci does not inherently teach the step of rotating the central axle in the axle bore for preventing the chemical material (liquid plastic), from adhering to the surface of the central axle, the following alternative rejection takes place. 
Saccucci teaches the step of freely rotating or spinning of the central axle within the cavity of the pedal body (¶¶ 56 and 69) so that Saccucci’s central axle can freely rotate within Saccucci’s pedal body.  Ibid., e.g. ¶¶ 29, 32-33, 41, 66-77; claims 1-20.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to freely rotate or spin Saccucci’s central axel within the cavity of the pedal during the molding process for making Saccucci’s pedal since it would prevent Saccucci’s chemical material from adhering to the surface of Saccucci’s central axle to form the gap as suggested by Saccucci.  The prevention of Saccucci’s chemical material from adhering to the surface of Saccucci’s central axle to form the gap by freely spinning or rotating of Saccucci’s central axle would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
   	Claim 9
	Please see claim 9 above.
	Claim 13
	Saccucci teaches the pedal body being cooled down to a second temperature that is less than a first temperature before the central axle being rotated with respect to the axle bore (id. ¶ 57).  In summary, Saccucci teaches the invention substantially as claimed except the range of temperature between 40°C-60oC and the range of the rotation gap (D) from 0.15 mm-0.3 mm.
However, Applicant has not shown that the claimed ranges are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A).  
It would have been obvious to the PHOSITA before the EFD of the application to select Saccucci’s ranges of temperature and gap as claimed by performing routine experimentation in order to optimize the design of Saccucci’s pedal. See stare decisis regarding changes in size or proportion in MPEP § 2144.04 and routine optimization in MPEP § 2144.05; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claim 14
   	Saccucci’s central axle (120) comprises an installation portion (120A) and a combination portion (120B) disposed in opposite to the installation portion (120A); the installation portion (120A) is a thread (124, FIG. 1C, ¶¶ 35, 45). Moreover, Saccucci teaches, e.g., in ¶ 35:
	In some aspects, the first end 120A of the axle 120 can include a number of threads 124 or other features to secure the axle 120 and pedal body 110 to the crank arm. The threads 124 can be configured to attach to a threaded hole in the crank arm using any suitable techniques. The diameter of the first end 120A of the axle 120 can be any suitable value, for example, to mate with an associated crank arm.  (Emphases added)

Saccucci’s “any suitable techniques” broadly or inherently include the technique of an examination step to identify if Saccucci’s threads (124) are structurally correct in order to secure or mate Saccucci’s axle (120) to Saccucci’s associated crank arm.
It would have been obvious to the PHOSITA before the EFD of the application to perform the examination step to identify if Saccucci’s threads are structurally correct in order to secure or mate Saccucci’s axle to Saccucci’s associated crank arm as broadly or implicitly taught or suggested by Saccucci.  KSR. 
4.	Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Saccucci in view of Lin (CN 107310679A).
Claim 10
Saccucci’s pedal body comprises an inner layer member (formed of a finishing material on the surface of the central axle 120 as seen in step 654A in FIG. 6B and described in ¶¶ 32, 44, 51, 55-56, 65), and an outer layer member (formed of a liquid plastic that forms the pedal body 110, 310; see step 654C in FIG. 6B, ¶ 56).  
On the one hand, Saccucci’s outer layer member is formed of thermoplastic (¶ 76), and PP material is a thermoplastic. Thus, Saccucci’s thermoplastic broadly covers the claimed PP material.  On the other hand, Saccucci teaches, e.g., in ¶ 32:
In some aspects, a finishing material can be formed around or disposed on the second end 120B of the axle 120, for example, to minimize friction between the axle 120 and the pedal body 110 when the axle 120 rotates within the pedal body 110. The finishing material can be any suitable material that allows the axle 120 to freely rotate within the pedal body 110 while at least reducing friction between the axle 120 and the pedal body 110. For one example, the finishing material can be a chrome layer or film formed around or otherwise disposed on the surface of at least a portion of the second end 120B of the axle 120. For another example, the finishing material can be a mold release agent applied to, formed around, or otherwise disposed on the surface of at least a portion of the second end 120B of the axle 120. For yet another example, the finishing material can include both the chrome layer or film and the mold release agent. The mold release agent may be or include any suitable material or agent such as, for example, wax, grease, oil, or a combination of one or more thereof.  (Emphases added)

	Since Saccucci’s inner layer member is formed of finishing material for minimizing or reducing friction such as chrome layer or film, wax, grease, oil, etc.; thus, Saccucci’s inner layer is a low friction chemical material.
	In summary, Saccucci teaches the invention substantially as claimed.  However, Saccucci does not teach the inner layer member being formed through a first injection step on an outer side of the central axle, and the outer layer member being formed through a second injection step.  
	Lin teaches the inner layer member (20, FIGS. 1-6) being formed through a first injection step on an outer side of the central axle (40), and the outer layer member (15) being formed through a second injection step in order to simplify the assembling process of the pedal, reduce assembly time and achieve uniform quality.  Translation (Tr.) abstract, pp. 3-5, and claims 1-12.  
	It would have been obvious to the PHOSITA before the EFD of the application to form Saccucci’s inner layer member through a first injection step and Saccucci’s outer layer member through a second injection step since it would simplify the assembling process of the pedal, reduce assembly time and achieve uniform quality as taught or suggested by Lin.  KSR.  
Indication of Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Dickens (GB 1,103,458) teaches an integrally molded bicycle pedal (10) as shown in FIGS. 1-5.  Ibid. p. 1, l. 70 et seq.;
b.	Lin (EP 3118098 A1) teaches a pedal (100) and an inner layer (80, FIGS. 7-8) made of PP material.  Ibid. ¶ 35 et seq.; 
c.	Lin (US 20110262583) teaches a mold (10, FIGS. 1-5) for molding a bicycle pedal (40).  Ibid. ¶ 21 et seq.; 
d.	Tsai (US 20160107347) teaches an injection molding method an a mold (FIGS. 1-21).  Ibid. claims 1-17; and
e.	Hu (US 20090100961) teaches an inner layer member (25, FIG. 2) made of POM material (¶ 24 et seq.).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656